t c memo united_states tax_court laborers’ international union of north america petitioner v commissioner of internal revenue respondent docket no filed date stephen m feldhaus jasper g taylor iii and richard l hunn for petitioner stephanie l caden and elizabeth s henn for respondent memorandum findings_of_fact and opinion laro judge respondent determined that petitioner had unrelated_business_taxable_income ubti under sec_511 section references are to the internal_revenue_code in effect for the years in issue - - which resulted in the following deficiencies in its federal_income_tax and additions thereto addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number following respondent’s concession that petitioner is not liable for the additions to tax and our prior holding that respondent failed to determine timely deficiencies for and we are left to decide whether petitioner received ubti in and in through inclusive findings_of_fact petitioner is a labor_union whose principal office was in washington d c when the petition was filed during the subject years petitioner was a tax-exempt labor_organization under sec_501 petitioner is an accrual_method taxpayer that uses the calendar_year for purposes of its consolidated federal_income_tax return petitioner is affiliated with other unions the national postal mail handlers union mail handlers is affiliated with petitioner under an agreement of affiliation mail handlers is some of the facts have been stipulated and are so found a separate autonomous division of petitioner with many affiliated local unions unlike other formerly independent national unions that have become subordinate bodies of petitioner the national identity of mail handlers was retained mail handlers and its affiliated local unions were not integrated into petitioner’s organizational structure mail handlers has two categories of members regular and associate members upon payment of a fee to mail handlers associate members are entitled to participate in mail handlers’ health plan the primary reason that individuals become mail handlers’ associate members is to participate in its health plan the associate members of mail handlers are not members of associates of or otherwise affiliated with petitioner mail handlers’ associate members are not entitled to any right privilege or benefit from petitioner in the subject years petitioner did not provide any benefit or service to mail handlers’ associate members mail handlers collects dues from its associate members through a national uniform billing program mail handlers retains part of those dues and remits the rest to local unions for all years in issue petitioner did not itself operate q4e- sponsor or provide the insurance program operated by the mail handlers’ health plan petitioner raises funds to cover its cost of operation by levy of a per capita tax on its own members and on affiliated unions per capita taxes are the traditional way that national and international unions fund their activities to accomplish their exempt purposes during the subject years petitioner levied a per capita tax on mail handlers the tax was calculated with reference to the number of regular and associate members of mail handlers these per capita taxes were set at different rates for the associate and regular members during the years in issue petitioner engaged in the following activities serving as the voice of its regular members in the labor movement at large and operating a substantial legislative department that lobbies congress and federal agencies for legislation and regulations that will benefit its regular members and affiliated bodies petitioner also engaged in coordinating the legal strategy and efforts for its affiliates and providing direct legal services where appropriate maintaining professionally staffed departments for research education international affairs public relations membership jurisdiction organizing construction maintenance and service trades and others that work for the direct benefit respondent concedes that the activities of mail handlers are not attributable to petitioner - - of all its affiliated bodies and regular members acting as an appellate body to resolve internal disputes among the affiliated bodies and between regular members and affiliated bodies and negotiating and administering national collective bargaining agreements in numerous industries that provide job opportunities for regular members and that are serviced by local union and district councils in coordination with the mail handlers the above-listed activities benefited mail handlers during the years in issue opinion we must decide whether the income received by petitioner in the form of the per capita tax imposed on mail handlers and calculated with reference to the number of associate members in mail handlers constitutes ubti under sec_511 through petitioner is a sec_501 exempt_organization sec_511 imposes a tax on the ubti of exempt_organizations in relevant part sec_511 provides sec_511 charitable etc organizations taxable at corporation rates imposition of tax --there is hereby imposed for each taxable_year on the unrelated_business_taxable_income as defined in sec_512 of every organization described in paragraph a tax computed as provided in sec_11 in making such computation for purposes of this section the term taxable_income as used in sec_11 shall be read as unrelated_business_taxable_income organizations subject_to tax -- a organizations described in sec_401 and sec_501 --the tax imposed by paragraph shall apply in the case of any organization other than a_trust described in subsection b or an organization described in sec_501 which is exempt except as provided in this part or part ii relating to private_foundations from taxation under this subtitle by reason of sec_501 sec_512 defines ubti as follows sec_512 unrelated_business_taxable_income a definition ---for purposes of this title-- general_rule ----except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business sec_513 defines the term unrelated_trade_or_business in relevant part that section provides sec_513 unrelated_trade_or_business a general_rule --the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 in summary sec_511 through require an otherwise tax-exempt_organization to pay tax on its ubti sec_511 ubti is an organization's gross_income less allowable - deductions produced from any trade_or_business regularly carried on by the organization which is not substantially related aside from generating revenue to the organization's tax-exempt purposes sec_512 and a 477_us_105 475_us_834 this tax is designed to restrain unfair competition by otherwise tax- exempt_organizations engaged in profit-making activities without unnecessarily discouraging benevolent enterprise united_states v am coll of physicians supra pincite where an activity does not possess the characteristics of a trade_or_business within the meaning of sec_162 such as when an organization sends out low-cost articles incidental to the solicitation of charitable_contributions the unrelated_business_income_tax does not apply since the organization is not in competition with taxable organizations sec_1_513-1 income_tax regs on the record before us we can find no activity performed by petitioner that competes with taxable organizations one sec_501 organization such as petitioner levying a per capita tax on another sec_501 organization so that the first organization may perform its exempt functions simply is not conducting a trade_or_business as that term is defined for the purposes of sec_162 petitioner does not provide insurance or services in competition with taxable entities --- - respondent argues petitioner’s collection of income from the associate membership of mail handlers constitutes a trade_or_business respondent’s argument is flawed first as a factual matter petitioner does not collect any income from the associate membership of mail handlers mail handlers collects dues from its associate members it is irrelevant to the issue before us that receipt of that income by mail handlers may well be ubti to mail handlers mail handlers is not before the court second other than the services petitioner provides its members and affiliated unions in furtherance of its exempt purposes petitioner provides no goods or services for a profit and therefore cannot be in an unrelated_trade_or_business although respondent correctly observes that courts have found that the collection of associate dues in exchange for access to a health insurance program constitutes a trade_or_business see eg am postal workers union v united_states 925_f2d_480 d c cir petitioner does not provide access to the mail handlers’ health plan respondent further argues in substance the income petitioner receives is a portion of the associate member dues retained by mail handlers the income may not have come to petitioner directly from the associate members but each dollar petitioner collects from mail handlers is generated from the unrelated_trade_or_business activity of providing access to health insurance this is the same unrelated_trade_or_business activity that generates ubti to mail handlers and its local unions the portion of associate member dues that is forwarded to petitioner therefore should retain its character as ubti when it is passed along to petitioner the associate member dues paid to mail handlers and then to --- - petitioner remain associate member dues for access to health insurance respondent contends that the character of the income does not change when the income is apportioned between petitioner mail handlers and mail handlers’ local unions we again find respondent’s argument and factual analysis flawed we have found and respondent cites no authority for the novel proposition that the character of the income does not change when the income is apportioned between petitioner mail handlers and mail handlers’ local unions nor do we find that petitioner mail handlers and mail handlers’ local unions were in a joint enterprise that apportioned dues received by mail handlers from mail handlers’ associate members the proper characterization of the income of parties not before the court is in the instant case not relevant to the proper characterization of petitioner’s receipts of per capita taxes we conclude that the receipt of per capita taxes calculated with reference to the number of associate members of mail handlers is not ubti to petitioner accordingly for the reasons set out above decision will be entered for petitioner
